        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 1 of 20



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (CA Bar No. 226112)
2    Jeffrey M. Rosenfeld (CA Bar No. 222187)
     150 Post Street, Suite 520
3    San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendants
7    Clay Robinson and Ropaar LLC
8

9

10

11

12

13                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15   KRYPT, INC., a California corporation,      Case No. 5:19-cv-03226-BLF
16
                   Plaintiff,
17                                               STIPULATED PROTECTIVE ORDER
            v.                                   FOR LITIGATION INVOLVING
18                                               PATENTS, HIGHLY SENSITIVE
                                                 CONFIDENTIAL INFORMATION
     ROPAAR LLC, a Texas limited liability       AND/OR TRADE SECRETS
19   corporation, and CLAY ROBINSON, an
20   individual,
                                                 Re: Dkt. No. 47
21                 Defendants.
                                                 MODIFIED BY THE COURT
22

23

24

25

26

27

28
     Case No. 5:19-cv-03226-BLF                     STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 2 of 20



1    1.     PURPOSES AND LIMITATIONS

2           Disclosure and discovery activity in this action are likely to involve production of

3    confidential, proprietary, or private information for which special protection from public

4    disclosure and from use for any purpose other than prosecuting this litigation may be

5    warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the

6    following Stipulated Protective Order. The parties acknowledge that this Order does not

7    confer blanket protections on all disclosures or responses to discovery and that the

8    protection it affords from public disclosure and use extends only to the limited information

9    or items that are entitled to confidential treatment under the applicable legal principles.

10   The parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated

11   Protective Order does not entitle them to file confidential information under seal; Civil

12   Local Rule 79-5 sets forth the procedures that must be followed and the standards that

13   will be applied when a party seeks permission from the court to file material under seal.

14          The parties further acknowledge and agree that a party’s designation of material

15   under this Stipulated Protective Order does not serve as an admission or other evidence

16   that the material is a trade secret, as that term is defined in 18 U.S.C. §1839(3) or

17   California Civil Code section 3426.1(d), or that the material is “Confidential Information,”

18   as that term is defined in the Krypt, Inc. Confidential Information and Invention and

19   Assignment Agreement or any other contract allegedly at issue in this action.

20          To assist the Court in reviewing this Stipulated Protective Order, the parties have

21   attached a redline comparing this Stipulated Protective Order to the Model Protective

22   Order for Litigation Involving Patents, Highly Sensitive Confidential Information and/or

23   Trade Secrets as Exhibit B.

24   2.     DEFINITIONS

25          2.1    Challenging Party: a Party or Non-Party that challenges the designation of

26   information or items under this Order.

27          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

28   generated, stored or maintained) or tangible things that qualify for protection under
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  1
         Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 3 of 20



1    Federal Rule of Civil Procedure 26(c).

2           2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel

3    (as well as their support staff).

4           2.4    Designated House Counsel: House Counsel who seek access to “HIGHLY

5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

6           2.5    Designating Party: a Party or Non-Party that designates information or

7    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”

8    or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

9           2.6    Disclosure or Discovery Material: all items or information, regardless of the

10   medium or manner in which it is generated, stored, or maintained (including, among
11   other things, testimony, transcripts, and tangible things), that are produced or generated
12   in disclosures or responses to discovery in this matter.
13          2.7    Expert: a person with specialized knowledge or experience in a matter
14   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
15   an expert witness or as a consultant in this action, (2) is not a past or current employee
16   of a Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to
17   become an employee of a Party or of a Party’s competitor.
18          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
19   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
20   another Party or Non-Party would create a substantial risk of serious harm that could not

21   be avoided by less restrictive means.

22          2.9    House Counsel: attorneys who are employees of a party to this action.

23   House Counsel does not include Outside Counsel of Record or any other outside

24   counsel.

25          2.10   Non-Party: any natural person, partnership, corporation, association, or

26   other legal entity not named as a Party to this action.

27          2.11   Outside Counsel of Record: attorneys who are not employees of a party to

28   this action but are retained to represent or advise a party to this action and have
     Case No. 5:19-cv-03226-BLF                                    STIPULATED PROTECTIVE ORDER
                                                   2
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 4 of 20



1    appeared in this action on behalf of that party or are affiliated with a law firm which has

2    appeared on behalf of that party.

3           2.12   Party: any party to this action, including all of its officers, directors,

4    employees, consultants, retained experts, and Outside Counsel of Record (and their

5    support staffs).

6           2.13   Producing Party: a Party or Non-Party that produces Disclosure or

7    Discovery Material in this action.

8           2.14   Professional Vendors: persons or entities that provide litigation support

9    services   (e.g.,   photocopying,    videotaping,   translating,   preparing   exhibits   or

10   demonstrations, and organizing, storing, or retrieving data in any form or medium) and

11   their employees and subcontractors.

12          2.15   Protected Material: any Disclosure or Discovery Material that is designated
13   as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
14          2.16   Receiving Party: a Party that receives Disclosure or Discovery Material
15   from a Producing Party.
16   3.     SCOPE
17          The protections conferred by this Stipulation and Order cover not only Protected
18   Material (as defined above), but also (1) any information copied or extracted from
19   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
20   Material; and (3) any testimony, conversations, or presentations by Parties or their

21   Counsel that might reveal Protected Material. However, the protections conferred by this

22   Stipulation and Order do not cover the following information: (a) any information that is

23   in the public domain at the time of disclosure to a Receiving Party or becomes part of

24   the public domain after its disclosure to a Receiving Party as a result of publication not

25   involving a violation of this Order, including becoming part of the public record through

26   trial or otherwise; and (b) any information known to the Receiving Party prior to the

27   disclosure or obtained by the Receiving Party after the disclosure from a source who

28   obtained the information lawfully and under no obligation of confidentiality to the
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  3
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 5 of 20



1    Designating Party. Any use of Protected Material at trial shall be governed by a separate

2    agreement or order.

3    4.     DURATION

4           Even after final disposition of this litigation, the confidentiality obligations imposed

5    by this Order shall remain in effect until a Designating Party agrees otherwise in writing

6    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

7    dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

8    judgment herein after the completion and exhaustion of all appeals, rehearings,

9    remands, trials, or reviews of this action, including the time limits for filing any motions

10   or applications for extension of time pursuant to applicable law.

11   5.     DESIGNATING PROTECTED MATERIAL
12          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
13   Party or Non-Party that designates information or items for protection under this Order
14   must take care to limit any such designation to specific material that qualifies under the
15   appropriate standards. To the extent it is practical to do so, the Designating Party must
16   designate for protection only those parts of material, documents, items, or oral or written
17   communications that qualify – so that other portions of the material, documents, items,
18   or communications for which protection is not warranted are not swept unjustifiably within
19   the ambit of this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that

21   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

22   to unnecessarily encumber or retard the case development process or to impose

23   unnecessary expenses and burdens on other parties) expose the Designating Party to

24   sanctions.

25          If it comes to a Designating Party’s attention that information or items that it

26   designated for protection do not qualify for protection at all or do not qualify for the level

27   of protection initially asserted, that Designating Party must promptly notify all other

28   parties that it is withdrawing the mistaken designation.
     Case No. 5:19-cv-03226-BLF                                     STIPULATED PROTECTIVE ORDER
                                                   4
         Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 6 of 20



1           5.2    Manner and Timing of Designations. Except as otherwise provided in this

2    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

3    or ordered, Disclosure or Discovery

4           Material that qualifies for protection under this Order must be clearly so

5    designated before the material is disclosed or produced.

6           Designation in conformity with this Order requires:

7                  (a)    for information in documentary form (e.g., paper or electronic

8    documents, but excluding transcripts of depositions or other pretrial or trial proceedings),

9    that the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

10   – ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a

11   portion or portions of the material on a page qualifies for protection, the Producing Party

12   also must clearly identify the protected portion(s) (e.g., by making appropriate markings

13   in the margins) and must specify, for each portion, the level of protection being asserted.

14          A Party or Non-Party that makes original documents or materials available for
15   inspection need not designate them for protection until after the inspecting Party has
16   indicated which material it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection shall be deemed
18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has
19   identified the documents it wants copied and produced, the Producing Party must
20   determine which documents, or portions thereof, qualify for protection under this Order.

21   Then, before producing the specified documents, the Producing Party must affix the

22   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

23   EYES ONLY”) to each page that contains Protected Material. If only a portion or portions

24   of the material on a page qualifies for protection, the Producing Party also must clearly

25   identify the protected portion(s) (e.g., by making appropriate markings in the margins)

26   and must specify, for each portion, the level of protection being asserted.

27                 (b)    for testimony given in deposition or in other pretrial or trial

28   proceedings, that the Designating Party identify on the record, before the close of the
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  5
         Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 7 of 20



1    deposition, hearing, or other proceeding, all protected testimony and specify the level of

2    protection being asserted. When it is impractical to identify separately each portion of

3    testimony that is entitled to protection and it appears that substantial portions of the

4    testimony may qualify for protection, the Designating Party may invoke on the record

5    (before the deposition, hearing, or other proceeding is concluded) a right to have up to

6    21 days to identify the specific portions of the testimony as to which protection is sought

7    and to specify the level of protection being asserted. Only those portions of the testimony

8    that are appropriately designated for protection within the 21 days shall be covered by

9    the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

10   specify, at the deposition or up to 21 days afterwards if that period is properly invoked,

11   that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

13          Parties shall give the other parties notice if they reasonably expect a deposition,

14   hearing or other proceeding to include Protected Material so that the other parties can

15   ensure that only authorized individuals who have signed the “Acknowledgment and

16   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a

17   document as an exhibit at a deposition shall not in any way affect its designation as

18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

19          Transcripts containing Protected Material shall have an obvious legend on the title

20   page that the transcript contains Protected Material, and the title page shall be followed

21   by a list of all pages (including line numbers as appropriate) that have been designated

22   as Protected Material and the level of protection being asserted by the Designating Party.

23   The Designating Party shall inform the court reporter of these requirements. Any

24   transcript that is prepared before the expiration of a 21-day period for designation shall

25   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL –

26   ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the expiration

27   of that period, the transcript shall be treated only as actually designated.

28                 (c)    for information produced in some form other than documentary and
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  6
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 8 of 20



1    for any other tangible items, that the Producing Party affix in a prominent place on the

2    exterior of the container or containers in which the information or item is stored the

3    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

4    If only a portion or portions of the information or item warrant protection, the Producing

5    Party, to the extent practicable, shall identify the protected portion(s) and specify the

6    level of protection being asserted.

7           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

8    to designate qualified information or items does not, standing alone, waive the

9    Designating Party’s right to secure protection under this Order for such material. Upon

10   timely correction of a designation, the Receiving Party must make reasonable efforts to

11   assure that the material is treated in accordance with the provisions of this Order.

12   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
13          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
14   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
15   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
16   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
17   Party does not waive its right to challenge a confidentiality designation by electing not to
18   mount a challenge promptly after the original designation is disclosed.
19          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
20   process by providing written notice of each designation it is challenging and describing

21   the basis for each challenge. To avoid ambiguity as to whether a challenge has been

22   made, the written notice must recite that the challenge to confidentiality is being made in

23   accordance with this specific paragraph of the Protective Order. The parties shall attempt

24   to resolve each challenge in good faith and must begin the process by conferring directly

25   (in voice to voice dialogue; other forms of communication are not sufficient) within 14

26   days of the date of service of notice. In conferring, the Challenging Party must explain

27   the basis for its belief that the confidentiality designation was not proper and must give

28   the Designating Party an opportunity to review the designated material, to reconsider the
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  7
         Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 9 of 20



1    circumstances, and, if no change in designation is offered, to explain the basis for the

2    chosen designation. A Challenging Party may proceed to the next stage of the challenge

3    process only if it has engaged in this meet and confer process first or establishes that

4    the Designating Party is unwilling to participate in the meet and confer process in a timely

5    manner.

6           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                   they shall comply with the discovery dispute procedure outlined in this Court's
7    intervention, the Designating Party shall file and serve a motion to retain confidentiality
     Standing Order for Civil Cases
8    under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)

9    within 21 days of the initial notice of challenge or within 14 days of the parties agreeing

10   that the meet and confer process will not resolve their dispute, whichever is earlier. Each

11   such motion must be accompanied by a competent declaration affirming that the movant

12   has complied with the meet and confer requirements imposed in the preceding
                                parties to seek court intervention within the period set out in this Court's
13   paragraph. Failure by the Designating Party to make such a motion including the required
     Standing Order for Civil Cases
14   declaration within 21 days (or 14 days, if applicable) shall automatically waive the

15   confidentiality designation for each challenged designation. In addition, the Challenging
                  seek relief with respect to
16   Party may file a motion challenging a confidentiality designation at any time if there is

17   good cause for doing so, including a challenge to the designation of a deposition
                                              In any discovery letter brief filed pursuant to this provision,
18   transcript or any portions thereof. Any motion brought pursuant to this provision must be
      the parties shall attest that they have
19   accompanied by a competent declaration affirming that the movant has complied with

20   the meet and confer requirements imposed by the preceding paragraph. and the Standing
     Order for Civil Cases.
21          The burden of persuasion in any such challenge proceeding shall be on the

22   Designating Party. Frivolous challenges and those made for an improper purpose (e.g.,

23   to harass or impose unnecessary expenses and burdens on other parties) may expose

24   the Challenging Party to sanctions. Unless the Designating Party has waived the
                                                seek court intervention
25   confidentiality designation by failing to file a motion to retain confidentiality as described

26   above, all parties shall continue to afford the material in question the level of protection

27   to which it is entitled under the Producing Party’s designation until the court rules on the

28   challenge.
     Case No. 5:19-cv-03226-BLF                                          STIPULATED PROTECTIVE ORDER
                                                       8
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 10 of 20



1    7.      ACCESS TO AND USE OF PROTECTED MATERIAL

2            7.1   Basic Principles. A Receiving Party may use Protected Material that is

3    disclosed or produced by another Party or by a Non-Party in connection with this case

4    only for prosecuting, defending, or attempting to settle this litigation. Such Protected

5    Material may be disclosed only to the categories of persons and under the conditions

6    described in this Order. When the litigation has been terminated, a Receiving Party must

7    comply with the provisions of section 15 below (FINAL DISPOSITION).

8            Protected Material must be stored and maintained by a Receiving Party at a

9    location and in a secure manner that ensures that access is limited to the persons

10   authorized under this Order.

11           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
13   may disclose any information or item designated “CONFIDENTIAL” only to:
14                 (a)    the Receiving Party’s Outside Counsel of Record in this action, as
15   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
16   to disclose the information for this litigation and who have signed the “Acknowledgment
17   and Agreement to Be Bound” that is attached hereto as Exhibit A;
18                 (b)    the officers, directors, and employees (including House Counsel) of
19   the Receiving Party to whom disclosure is reasonably necessary for this litigation and
20   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                 (c)    Experts (as defined in this Order) of the Receiving Party to whom

22   disclosure is reasonably necessary for this litigation and who have signed the

23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

24                 (d)    the court and its personnel;

25                 (e)    court reporters and their staff, professional jury or trial consultants,

26   and Professional Vendors to whom disclosure is reasonably necessary for this litigation

27   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28                 (f)    during their depositions, witnesses in the action to whom disclosure
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                  9
        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 11 of 20



1    is reasonably necessary and who have signed the “Acknowledgment and Agreement to

2    Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by

3    the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

4    Protected Material must be separately bound by the court reporter and may not be

5    disclosed to anyone except as permitted under this Stipulated Protective Order.

6                  (g)    the author or recipient of a document containing the information or

7    a custodian or other person who otherwise possessed or knew the information.

8           7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

9    Information or Items. Unless otherwise ordered by the court or permitted in writing by the

10   Designating Party, a Receiving Party may disclose any information or item designated
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
12                 (a)    the Receiving Party’s Outside Counsel of Record in this action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
14   to disclose the information for this litigation and who have signed the “Acknowledgment
15   and Agreement to Be Bound” that is attached hereto as Exhibit A;
16                 (b)    Designated House Counsel of the Receiving Party (1) who has no
17   involvement in competitive decision-making, (2) to whom disclosure is reasonably
18   necessary for this litigation, (3) who has signed the “Acknowledgment and Agreement to
19   Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in paragraph
20   7.4(a)(1), below, have been followed;

21                 (c)    Experts of the Receiving Party (1) to whom disclosure is reasonably

22   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement

23   to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph

24   7.4(a)(2), below, have been followed];

25                 (d)    the court and its personnel;

26                 (e)    court reporters and their staff, professional jury or trial consultants,

27   and Professional Vendors to whom disclosure is reasonably necessary for this litigation

28   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                 10
        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 12 of 20



1    and

2                  (f)    the author or recipient of a document containing the information or

3    a custodian or other person who otherwise possessed or knew the information.

4           7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY

5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Designated

6    House Counsel or Experts.

7                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

8    Designating Party, a Party that seeks to disclose to Designated House Counsel any

9    information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

10   EYES ONLY” pursuant to paragraph 7.3(b) first must make a written request to the

11   Designating Party that (1) sets forth the full name of the Designated House Counsel and

12   the city and state of his or her residence, and (2) describes the Designated House

13   Counsel’s current and reasonably foreseeable future primary job duties and

14   responsibilities in sufficient detail to determine if House Counsel is involved, or may

15   become involved, in any competitive decision-making.

16                 (a)(2) “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

17   EYES ONLY” information or items may be disclosed to an Expert (as defined in this

18   Order) without disclosure of the identity of the Expert as long as the Expert is not a

19   current officer, director, or employee of a competitor of a Party or anticipated to become

20   one. If an Expert is a current officer, director, or employee of a competitor of a Party, or

21   anticipated to become one, and unless otherwise ordered by the court or agreed to in

22   writing by the Designating Party, a Party that seeks to disclose to that Expert any

23   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

24   EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the

25   Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL

26   – ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission to

27   disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of

28   his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)
     Case No. 5:19-cv-03226-BLF                                   STIPULATED PROTECTIVE ORDER
                                                 11
        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 13 of 20



1    identifies the Expert’s current employer(s), (5) identifies each person or entity from whom

2    the Expert has received compensation or funding for work in his or her areas of expertise

3    or to whom the expert has provided professional services, including in connection with a

4    litigation, at any time during the preceding five years, and (6) identifies (by name and

5    number of the case, filing date, and location of court) any litigation in connection with

6    which the Expert has offered expert testimony, including through a declaration, report,

7    or testimony at a deposition or trial, during the preceding five years.

8                  (b)     A Party that makes a request and provides the information specified

9    in the preceding respective paragraphs may disclose the subject Protected Material to

10   the identified Designated House Counsel or Expert unless, within 14 days of delivering

11   the request, the Party receives a written objection from the Designating Party. Any such

12   objection must set forth in detail the grounds on which it is based.

13                 (c)     A Party that receives a timely written objection must meet and

14   confer with the Designating Party (through direct voice to voice dialogue) to try to resolve

15   the matter by agreement within seven days of the written objection. If no agreement is
                   parties shall comply with the discovery dispute procedure outlined in this Court's
16   reached, the Party seeking to make the disclosure to Designated House Counsel or the
     Standing Order for Civil Cases
17   Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with Civil

18   Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such
     discovery letter brief
19   motion must describe the circumstances with specificity, set forth in detail the reasons
20   why the disclosure to Designated House Counsel or the Expert is reasonably necessary,

21   assess the risk of harm that the disclosure would entail, and suggest any additional
                                                                any such discovery letter brief
22   means that could be used to reduce that risk. In addition, any such motion must be
     shall describe
23   accompanied by a competent declaration describing the parties’ efforts to resolve the

24   matter by agreement (i.e., the extent and the content of the meet and confer discussions)

25   and setting forth the reasons advanced by the Designating Party for its refusal to approve

26   the disclosure.

27          In any such proceeding, the Party opposing disclosure to Designated House

28   Counsel or the Expert shall bear the burden of proving that the risk of harm that the
     Case No. 5:19-cv-03226-BLF                                     STIPULATED PROTECTIVE ORDER
                                                   12
          Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 14 of 20



1    disclosure would entail (under the safeguards proposed) outweighs the Receiving

2    Party’s need to disclose the Protected Material to its Designated House Counsel or

3    Expert.

4    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

5            OTHER LITIGATION

6            If a Party is served with a subpoena or a court order issued in other litigation that

7    compels disclosure of any information or items designated in this action as

8    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that

9    Party must:

10                  (a)    promptly notify in writing the Designating Party. Such notification

11   shall include a copy of the subpoena or court order;

12                  (b)    promptly notify in writing the party who caused the subpoena or

13   order to issue in the other litigation that some or all of the material covered by the

14   subpoena or order is subject to this Protective Order. Such notification shall include a

15   copy of this Stipulated Protective Order; and

16                  (c)    cooperate with respect to all reasonable procedures sought to be

17   pursued by the Designating Party whose Protected Material may be affected.

18           If the Designating Party timely seeks a protective order, the Party served with the

19   subpoena or court order shall not produce any information designated in this action as

20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

21   determination by the court from which the subpoena or order issued, unless the Party

22   has obtained the Designating Party’s permission. The Designating Party shall bear the

23   burden and expense of seeking protection in that court of its confidential material – and

24   nothing in these provisions should be construed as authorizing or encouraging a

25   Receiving Party in this action to disobey a lawful directive from another court.

26   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

27           THIS LITIGATION

28                  (a)    The terms of this Order are applicable to information produced by a
     Case No. 5:19-cv-03226-BLF                                    STIPULATED PROTECTIVE ORDER
                                                  13
           Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 15 of 20



1    Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

2    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by Non-

3    Parties in connection with this litigation is protected by the remedies and relief provided

4    by this Order. Nothing in these provisions should be construed as prohibiting a Non-

5    Party from seeking additional protections.

6                   (b)    In the event that a Party is required, by a valid discovery request, to

7    produce a Non-Party’s confidential information in its possession, and the Party is subject

8    to an agreement with the Non-Party not to produce the Non-Party’s confidential

9    information, then the Party shall:

10                         1.     promptly notify in writing the Requesting Party and the Non-

11   Party that some or all of the information requested is subject to a confidentiality

12   agreement with a Non-Party;

13                         2.     promptly provide the Non-Party with a copy of the Stipulated

14   Protective Order in this litigation, the relevant discovery request(s), and a reasonably

15   specific description of the information requested; and

16                         3.     make the information requested available for inspection by

17   the Non-Party.

18                  (c)    If the Non-Party fails to object or seek a protective order from this

19   court within 14 days of receiving the notice and accompanying information, the Receiving

20   Party may produce the Non-Party’s confidential information responsive to the discovery

21   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

22   produce any information in its possession or control that is subject to the confidentiality

23   agreement with the Non-Party before a determination by the court. Absent a court order

24   to the contrary, the Non-Party shall bear the burden and expense of seeking protection

25   in this court of its Protected Material.

26   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

27            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

28   Protected Material to any person or in any circumstance not authorized under this
     Case No. 5:19-cv-03226-BLF                                    STIPULATED PROTECTIVE ORDER
                                                  14
           Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 16 of 20



1    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

2    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

3    all unauthorized copies of the Protected Material, (c) inform the person or persons to

4    whom unauthorized disclosures were made of all the terms of this Order, and (d) request

5    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

6    that is attached hereto as Exhibit A.

7    11.      INADVERTENT         PRODUCTION       OF     PRIVILEGED        OR   OTHERWISE

8             PROTECTED MATERIAL

9             When a Producing Party gives notice to Receiving Parties that certain

10   inadvertently produced material is subject to a claim of privilege or other protection, the

11   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

12   26(b)(5)(B). This provision is not intended to modify whatever procedure may be

13   established in an e-discovery order that provides for production without prior privilege

14   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach

15   an agreement on the effect of disclosure of a communication or information covered by

16   the attorney-client privilege or work product protection, the parties may incorporate their

17   agreement in the stipulated protective order submitted to the court.

18   12.      MISCELLANEOUS
19            12.1   Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the court in the future.

21            12.2   Right to Assert Other Objections. By stipulating to the entry of this

22   Protective Order no Party waives any right it otherwise would have to object to disclosing

23   or producing any information or item on any ground not addressed in this Stipulated

24   Protective Order. Similarly, no Party waives any right to object on any ground to use in

25   evidence of any of the material covered by this Protective Order.

26            12.3   Filing Protected Material. Without written permission from the Designating

27   Party or a court order secured after appropriate notice to all interested persons, a Party

28   may not file in the public record in this action any Protected Material. A Party that seeks
     Case No. 5:19-cv-03226-BLF                                    STIPULATED PROTECTIVE ORDER
                                                  15
           Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 17 of 20



1    to file under seal any Protected Material must comply with Civil Local Rule 79-5.

2    Protected Material may only be filed under seal pursuant to a court order authorizing the

3    sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

4    sealing order will issue only upon a request establishing that the Protected Material at

5    issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

6    the law. If a Receiving Party's request to file Protected Material under seal pursuant to

7    Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

8    Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless

9    otherwise instructed by the court.

10   13.      FINAL DISPOSITION
11            Within 60 days after the final disposition of this action, as defined in paragraph 4,
12   each Receiving Party must return all Protected Material to the Producing Party or destroy
13   such material. As used in this subdivision, “all Protected Material” includes all copies,
14   abstracts, compilations, summaries, and any other format reproducing or capturing any
15   of the Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if not the
17   same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
20   compilations, summaries or any other format reproducing or capturing any of the

21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

22   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

23   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

24   work product, and consultant and expert work product, even if such materials contain

25   Protected Material.

26   //

27   //

28   //
     Case No. 5:19-cv-03226-BLF                                     STIPULATED PROTECTIVE ORDER
                                                   16
        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 18 of 20



1           Any such archival copies that contain or constitute Protected Material remain

2    subject to this Protective Order as set forth in Section 4 (DURATION).

3           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

4        s/ Krista L. Baughman                       s/ Jeffrey M. Rosenfeld
5     Harmeet K. Dhillon                            Karl S. Kronenberger
      Krista L. Baughman                            Jeffrey M. Rosenfeld
6     Michael R. Fleming                            KRONENBERGER ROSENFELD, LLP
      DHILLON LAW GROUP INC.                        150 Post St., Suite 520
7     177 Post Street, Suite 700                    San Francisco, CA 94108
      San Francisco, CA 94108                       karl@KRInternetLaw.com
8
      harmeet@dhillonlaw.com                        jeff@KRInternetLaw.com
9     kbaughman@dhillonlaw.com                      Tel.: (415) 955-1155
      mfleming@dhillonlaw.com
10    Tel.: (415) 433-1700                          Counsel for Defendants Ropaar LLC and
                                                    Clay Robinson
11    Counsel for Plaintiff Krypt, Inc.
12    s/ Brian Casper
13    Darin M. Klemchuk (pro hac vice)
      Brian Casper (pro hac vice)
14    Mandi Phillips (pro hac vice)
      KLEMCHUK LLP
15    8150 N. Central Expressway, 10th Floor
      Dallas, TX 75206
16
      darin.klemchuk@klemchuk.com
17    brian.casper@klemchuk.com
      mandi.phillips@klemchuk.com
18    Tel: (214) 367-6000
19    Counsel for Defendant Ropaar LLC
20
                     AS MODIFIED BY THE COURT,
21   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                             ^
22

23             February 3, 2020
     DATED: ________________________ _____________________________________
24                                               The Honorable Beth Labson Freeman
25                                                  United States District Court Judge
26                                                         Virginia K. DeMarchi
                                                           United States Magistrate Judge
27

28
     Case No. 5:19-cv-03226-BLF                                STIPULATED PROTECTIVE ORDER
                                               17
Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 19 of 20




                     Exhibit A
        Case 5:19-cv-03226-BLF Document 51 Filed 02/03/20 Page 20 of 20



1                                               EXHIBIT A

2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3              I,   _____________________________           [print   or   type   full   name],    of

4    ___________________________ [print or type full address], declare under penalty of

5    perjury that I have read in its entirety and understand the Stipulated Protective Order that

6    was issued by the United States District Court for the Northern District of California on

7    ___________ [date] in the case of Krypt, Inc. v. Ropaar LLC, et al., Case No. 5:19-cv-

8    03226-BLF. I agree to comply with and to be bound by all the terms of this Stipulated

9    Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14             I further agree to submit to the jurisdiction of the United States District Court for

15   the Northern District of California for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this

17   action.

18             I hereby appoint __________________________ [print or type full name] of

19   _______________________________________ [print or type full address and

20   telephone number] as my California agent for service of process in connection with this

21   action or any proceedings related to enforcement of this Stipulated Protective Order.

22

23   Date: __________________________

24   City and State where sworn and signed: _________________________________

25

26   Printed name: ______________________________

27

28   Signature: __________________________________
     Case No. 5:19-cv-03226-BLF                                      STIPULATED PROTECTIVE ORDER
                                                    18
